Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Species I, claims 1-8 drawn to a microelectronic device in the reply filed on 06/06/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Makala (Patent No.: US 9159739).
Re claim 1, Makala teaches a microelectronic device, comprising: 
a stack structure comprising alternating conductive structure (3, Fig. 7E) and insulative structures (19a/19b) arranged in tiers, each of the tiers individually comprising a conductive structure and an insulative structure; 
strings of memory cells (9/11/1) vertically extending through the stack structure, the strings of memory cells comprising a channel material (1) vertically extending through the stack structure; and 
conductive rails (610a/610b → 609a/609b, Fig, 7C → 7E, col. 10, lines 20-25) laterally adjacent to the conductive structures (3) of the stack structure, the conductive rails (610a/610b) comprising a material composition that is different than a material composition of the conductive structures (3) of the stack structure.
Re claim 4, Makala, Fig. 7E teaches the microelectronic device of claim 1, wherein the conductive rails (“silicide charge storage regions 609”, col. 11, lines 25-35, note that the silicide material enhance the electrical connectivity) have greater electrical conductivity than the conductive structures (3).
Re claim 6, Makala, Fig. 18E teaches the microelectronic device of claim 1, further comprising a conductive liner material between the insulative structure (19) and the conductive structure (3), wherein the conductive rails comprise tungsten (16) and the conductive liner material comprises titanium nitride (7/8).
Re claim 7, Makala teaches the microelectronic device of claim 1, further comprising a dielectric barrier material (7/8, Fig. 18E, col. 21, lines 4-10) between and in direct contact with the insulative structure (19) and the conductive structure (3).
Re claim 8, Makala teaches the microelectronic device of claim 1, further comprising a dielectric material (7/8, Fig. 18E) within a replacement gate (3) slot extending through the stack structure, wherein a lateral dimension of the dielectric material (of 7) laterally adjacent to the insulative structures (19) is greater than a lateral dimension of the dielectric material (of 8) laterally adjacent to the conductive rails (16, Fig. 18C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makala.
Re claim 2, Makala, Fig. 7E teaches the microelectronic device of claim 1, wherein the conductive rails (609a/609b) directly physically contact the conductive structures (3).
In re claims 2-3, the following limitation “the conductive rails horizontally extending past horizontal boundaries of the insulative structures (the rest of claim 2); and wherein the conductive rails comprise a T-shaped rail of a conductive material, a first portion of the T-shaped rail located laterally beyond an outer sidewall of the insulative structure and a second portion of the T-shaped rail located vertically between portions of the insulative structure, the second portion having a height substantially equal to a height of the conductive structure (claim 3).” had a little patentable weight because it has been held that where the only difference between the prior art and the claims was a recitation of relative size or shape of the claimed device, and a device having the claimed relative size or shape would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04) and it would have been obvious that a mere change in shape of a component is generally recognized as being within the level of ordinary skill in the art.
Re claim 5, Makala teaches the conductive structures of the stack structure are substantially devoid of fluorine (3).
Makala differs from the invention by not showing wherein: the conductive rails further comprise one or more of phosphorus, arsenic, antimony, bismuth, boron, aluminum, gallium, carbon, fluorine, chlorine, bromine, and argon.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said since it has been held to be within the general skill of a worker in the art to select a known doping material for the conductive material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894